JUSTICE NASH, dissenting: I respectfully dissent to the waiver by the majority of the respondent’s challenge to the constitutionality of section l(D)(p) of the Adoption Act (Ill. Rev. Stat. 1985, ch. 40, par. 1501(D)(p)) as vague and a denial of her equal protection under the law. While I agree that these issues were not properly raised in the trial court, they should not, nevertheless, be waived in this case. It has often been held that while a litigant is bound by his waiver of an issue, the court, which has a responsibility to reach a just decision, is not so bound. A reviewing court may ignore the waiver rule in order to reach a just result. (People v. Hoskins (1984), 101 Ill. 2d 209, 219; Augsburg v. Frank’s Car Wash, Inc. (1982), 103 Ill. App. 3d 329, 333.) The parties have argued these constitutional issues in their respective briefs and they should be considered by this court. In particular, it should be determined whether the classification of those parents who are presently unable to discharge parental responsibilities due to mental impairment, mental illness or mental retardation as unfit persons to have a child under section l(D)(p) of the Adoption Act, but not also classifying as unfit other parents who are equally and as profoundly unable to discharge parental responsibilities by reason of physical disabilities denied equal protection under the law. Under the statutory scheme, only those parents who are mentally impaired may have their parental rights terminated without their consent, while another parent who may be completely paralyzed or comatose and unable for physical reasons to parent a child, may nonetheless retain his or her parental rights in a child. The fourteenth amendment to the United States Constitution and article 1, section 2, of the Illinois Constitution forbid unequal governmental action that arbitrarily discriminates against some and favors others in like circumstances. (Ashcraft v. Board of Education (1980), 83 Ill. App. 3d 938, 942.) Parental rights are fundamental and where, as here, such a right is to be eliminated by statute it is subject to strict scrutiny to determine whether the means employed are necessary and justified. (Helvey v. Rednour (1980), 86 Ill. App. 3d 154, 158-59.) In the present case, I would not permit the waiver doctrine to avoid the fundamental issue presented and therefore dissent.